Citation Nr: 0822630	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  06-09 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran had active duty service with the United States 
Navy from February 1966 to October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the New York, New York, Regional Office (RO), which granted 
an increased 30 percent evaluation for PTSD.  The veteran 
offered testimony before the undersigned Veterans Law Judge 
at a personal hearing held via videoconference in May 2008.  
At the time of that hearing, the veteran, through his 
representative, stated that updated treatment records would 
be submitted to the Board directly for initial consideration; 
this is accepted as a waiver of Agency of Original 
Jurisdiction (AOJ) consideration.

Reopened claims of service connection for alcohol abuse as 
secondary to PTSD and entitlement to a nonservice connected 
pension are referred to the RO for appropriate action.  The 
veteran and his representatives have repeatedly raised these 
issues in communications with VA.


FINDINGS OF FACT

Disability due to PTSD is manifested by no more than 
occasional decreases in work efficiency and intermittent 
periods of inability to perform occupational tasks, although 
generally functioning satisfactorily, due to symptoms such as 
intrusive thoughts and dreams, sleep impairment, some social 
isolation, and depression.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159, 4.1, 4.3, 4.130, 
Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Despite the fact that notification to the veteran may not 
have met all of the requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA) and related case law, including 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Board 
finds that the matters decided below may be addressed at this 
time, without further remand, because any errors in notice 
are not prejudicial, and because the veteran has been 
provided all the information necessary to allow a reasonable 
person to substantiate these claims.  

The July 2005 correspondence to the veteran informed him of 
all information and any medical or lay evidence necessary to 
substantiate the claim, as well as what portion of the 
information and evidence VA will seek to provide, and what 
portion of such the claimant is expected to provide.  The 
statement of the case (SOC), issued in March 2006, bolstered 
this notification and informed the veteran of the specific 
criteria applicable to evaluation of his disability.  
Although the July 2005 notification did not specifically 
inform the veteran that evidence relating to the impact of 
his disability on occupational functioning would assist in 
his claim, the veteran has demonstrated his actual knowledge 
of this need by submitting lay statements from his sister and 
testifying as to his work capacity.  The claim was 
subsequently readjudicated in a March 2006 supplemental SOC 
(SSOC).   While the appellant did not receive full notice 
prior to the initial decision, the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims after pertinent notice was provided.

The veteran has also been provided ample assistance in 
substantiating his claim.  VA outpatient treatment records 
have been obtained, and a VA examination provided.  The 
veteran has identified private medical records from a local 
hospital, but failed to supply either the records or a 
properly executed release to allow VA to obtain them on his 
behalf.  The Board further notes that the veteran has 
specified that these records related to the veteran's 
nonservice connected alcohol abuse problem and 
rehabilitation.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. 

Evidence

VA treatment records from April 2005 to February 2006 reveal 
that the veteran required hospitalization for withdrawal 
symptoms related to his nonservice connected alcohol abuse in 
April and May 2005.  The veteran was drinking heavily and had 
blackouts.  He felt weak and collapsed.  His sister reported 
that his house was filled with feces and garbage, and had to 
be gutted.  The veteran was initially confused and at times 
uncooperative, requiring restraints.  He required prompting 
to perform activities of daily living, such as eating or 
personal hygiene.  There were delusional episodes, and he was 
not oriented to time or place.  Over the course of his VA 
hospital admission, as more time passed since his last drink, 
the veteran's memory and cognitive function improved 
significantly.  He stayed at a VA medical center while having 
withdrawal symptoms, and was then transferred to a private 
facility in May 2005.  As was noted above, the private 
medical records are not available, despite VA requests for 
such.  Although a history of PTSD was noted during the VA 
admission, no active symptoms, such as nightmares, 
flashbacks, intrusive thoughts, or avoidance behaviors, were 
noted or complained of.

At an August 2005 VA psychiatric examination, the veteran 
stated that he was receiving counseling in connection with 
maintaining sobriety; he stated he was sober for three 
months.  He indicated that due to alcohol abuse, he had many 
jobs over the years, and had lost his license.  He began 
drinking at age 17.  The veteran was a widower.  His brother 
and sister cared for him.  The veteran indicated he was 
socially isolated, but that he continued to be active with 
The American Legion.  Grooming an hygiene were relatively 
good; the veteran was missing several front teeth.  He was 
open and honest on interview.  The veteran could not recall 
having met with the examiner two years prior, and could not 
recall another doctor's face, though he remembered that she 
had long hair.  The current examiner reported that the 
veteran displayed "notable memory problems," but did not 
show expected gross memory deficits, particularly in short 
term memory.  The examiner opined the memory problems could 
be related to chronic alcoholism.  The veteran was alert and 
oriented, and there was no evidence of impaired thought 
processes.  Speech was logical and focused.  Concentration 
was, according to the veteran, not good.  The veteran stated 
that his mood was typically depressed and had been so for a 
long time, since service.  He felt hopeless and helpless, but 
not worthless.  He did report low self esteem.  He described 
his temper as good, and denied brooding, compulsive behavior, 
or panic attacks and anxiety.  His appetite had improved 
since he stopped drinking. He continued to have trouble 
sleeping, and woke several times a night.  He reported low 
energy and stated he was somewhat fatigable, though he 
related this to stiffness of movement and joints.  He did 
report a history of suicidal ideation, and a year prior had 
gotten rid of his gun because he was tempted to use it.   The 
examiner opined the veteran was competent for VA purposes 
"in spite of significant impairment in general 
functioning."  The veteran stated that he thought about his 
in-service stressors frequently; he stated he did so because 
"people at the hospital would ask me a lot about it."  He 
does watch war movies and documentaries, and talks with other 
veterans about his experiences.  He would definitely re-
enlist as a young man, but in the Marines instead of the 
Navy.  The veteran stated he enjoyed fishing, hiking, and ice 
skating, but could no longer do these things due to 
stiffness.  He continued to ride his bike and swim.  Alcohol 
dependence was the primary diagnosis, and PTSD secondary.  
The examiner stated that the veteran was "seriously impaired 
in his overall functioning with a history of sleep 
disturbance, depressed mood, chronic anxiety, social 
isolation, inability to maintain employment, [and] impaired 
recent memory."  A Global Assessment of Functioning (GAF) 
score of 48 was assigned.  

A GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical 
Manual of Mental Disorders, 4th ed. (DSM-IV) at 32).  A score 
of 41-50 illustrates "[s]erious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  Id.

In August 2005, the veteran returned to treatment at VA.  He 
continued to drink "a few beers" since leaving alcohol 
treatment, and continued to have recurrent episodes of 
confusion.  A past history of PTSD was noted, but there was 
no associated symptomatology reported.  His mental status was 
described as "alert, cooperative, flighty."  The veteran's 
sole complaint was of hand pain, for which he requested a 
neurology referral.  In October 2005, the veteran admitted to 
having four to five beers every other day, but VA providers 
stated that "reality is likely more."  His psychological 
and mental status was described as well.  

The first actual treatment for PTSD is noted in December 2007 
VA progress notes.  At that time, the veteran was a walk in 
to the behavioral health clinic and complained of sleep 
problems, hypervigilance, dreams about his in-service 
stressors, and lack of interest in daily activities.  He 
stated he avoided reminders of the explosion aboard the USS 
Enterprise, and avoided crowded rooms and crowds.  He stated 
his concentration and focus were "shot."  The veteran 
reported passive suicidal ideation.  He also reported that he 
had a history of alcohol dependence, and that he continued to 
drink three to four beers a day, but no longer drank vodka.  
The provider noted a history of treatment for alcohol 
withdrawal problems.  When asked why he was now seeking 
treatment, the veteran reported it was the anniversary month 
of his wife's death, and PTSD symptoms bothered him more at 
this time of year.  The veteran lived with his cat, and his 
siblings assisted him, but he took care of household chores 
by himself.  He did not feel like doing so, but had to.  The 
veteran was alert an oriented on interview, but appeared 
slightly anxious and guarded.  His mood was depressed, with 
subdued affect, though he showed appropriate reaction to and 
use of humor.  There was no evidence of impaired thought 
processes, hallucinations, or delusions.  PTSD was diagnosed, 
as well as a depressive disorder and alcohol dependence.  A 
GAF score of 45 was assigned.

On follow-up in January 2008, the veteran was "well 
prepared" with a notebook for topics, paperwork, and a 
picture of the USS Enterprise.  He stated that he had 
nightmares about once a month.  He drank four to five beers 
several times a week; he stated that his alcohol use had 
increased significantly after the in-service incident.  He 
stated he was increasingly depressed over the past three to 
four years due to financial and health worries.  His sister 
could no longer afford to pay his property taxes, and he was 
behind with the IRS.  The veteran reported being stressed 
enough to consider suicide, and he recounted a plan to kill 
himself, but he stated this in a "jovial" manner and 
chuckled.  The veteran seemed very future oriented during the 
appointment.  The veteran was well groomed and well 
nourished, with good attention to activities of daily living.  
There was no evidence of abnormal thought processes or 
communication.  Mood was bright and affect full, though the 
veteran stated he was depressed.  He denied active thoughts 
of suicide.  The veteran was alert and oriented, with intact 
memory and concentration observed.  A GAF score of 50 was 
assigned.  In February 2008, the veteran reported increased 
depression and drinking over the death of a friend.  He 
reported trouble sleeping due to worry and pain, heightened 
startle reflex, intolerance of crowds, and difficulty 
expressing his feelings, which the provider described as 
numbing.  Mood was improving, but he remained depressed; he 
denied suicidal thoughts.  Another friend died in march 2008, 
leaving the veteran depressed.  The provider noted that the 
veteran did not like to discuss his "bad memories."  The 
veteran did volunteer with local St. Patrick's Day 
celebrations, and commented that he was depressed and had 
experienced the loss of four friends over the past few 
months.  The provider observed, however, that the veteran was 
"in better spirits today-was joking and upbeat."  He 
continued to have problems sleeping, even with medication.  

At his May 2008 hearing, the veteran reported that after he 
stopped drinking "to excess," his PTSD symptoms were 
exacerbated.  He avoided crowds and noisy places.  Beer 
relaxed him, and if he did not drink for a couple of days he 
got more depressed.  He stated he had thought several times 
of suicide; he had no weapons currently, but "if I really 
wanted to go through with this suicide, I wouldn't fail."  
He feared losing his house due to back taxes.  He is close to 
his siblings, though he had not spoken to his sister recently 
because she was too negative.  He denied having friends, but 
had no trouble getting along with his neighbors.  He had not 
worked since approximately 2000, after being laid off from or 
quitting jobs.  The veteran reported continued trouble 
sleeping despite medication.

The veteran's sister submitted statements in November 2005 
and March 2006 detailing the veteran's current impairment.  
She commented on the changes she saw in her brother since his 
time in service.  She stated that since he had stopped 
drinking, she has observed his difficulty sleeping and has 
seen him become emotional when discussing his in-service 
experiences.  He appeared depressed and talks about his 
stressor events a if they just happened.  She stated that she 
formerly thought that the majority of the veteran's problems 
stemmed from alcoholism, but she continued to observe 
problems when he was not drinking.  His moods varied from 
very happy to low points where "no one wants to be around 
him."  She later stated his thinking was illogical and he 
did not get along with people.  She disagreed with the 
veteran's descriptions of his mood and behaviors, stating 
that he had a horrible temper and low energy level.  He was 
violent on multiple occasions and has no good relationships 
with family or friends.  She stated that the veteran either 
doe not remember his behavior or is putting on his best 
behavior for interviews.

Evaluation of PTSD

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

PTSD is evaluated under Diagnostic Code 9411, which applies 
the General Formula for Mental Disorders.  Occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, recent events) warrants a 30 percent rating. 

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships is assigned a 50 percent rating. 

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name, is 
assigned a 100 percent rating.  38 C.F.R. § 4.130. 

The Board finds that an evaluation in excess of 30 percent is 
not warranted for PTSD.  The evidence of record clearly 
establishes that alcohol abuse and physical complaints, which 
are not service connected, account for a large majority of 
the veteran's functional impairment.  Although the veteran 
sought treatment for his alcoholism in early 2005, and states 
that he has significantly reduced his alcohol intake, he does 
continue to drink.  His memory problems have been related to 
alcohol use.  He is depressed, and does have nightmares 
approximately once a month.  The Board also credits the 
allegation that he has intrusive thoughts of service, but 
notes that the veteran has not alleged and the evidence does 
not show that these symptoms prevent the veteran from 
functioning occupationally or socially.  He instead stresses 
his joint pain and stiffness, or refers to his lack of a 
license because of a driving while intoxicated conviction. 

The veteran has repeatedly stated to providers that he has 
friends (many of whom have recently died, contributing to 
depression), volunteers at community events, and is active 
with veteran's groups.  He maintains a relationship with his 
siblings, though this is strained by financial worries.  The 
veteran's sister reports a history of violent outbursts and 
mood swings, but these are not documented in the record or 
appear to have occurred in the remote past.  Further, the 
descriptions of the veteran at his interviews and 
appointments, while perhaps showing his "best behaviour," 
do reveal the level of functioning the veteran is capable of.  
He has presented this demeanor consistently and repeatedly, 
and they are found to be the best representative of his 
actual occupational and social functioning due to PTSD.


ORDER

An evaluation in excess of 30 percent for PTSD is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


